DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (a) (meth)acrylate monomer consisting of (a1) and (a2).   Dependent claim 2 recites the (a) (meth)acrylate monomer has a (a3).   The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  It is unclear if the (a) monomer is open-ended or closed to the inclusion of other materials, therefore claim 2 is indefinite.  Accordingly, dependent claims 3 {see below} and 11-18 are indefinite. 
Claim 1 recites (a) methacrylate monomer consisting of (a1) (meth)acrylate monomer containing; and (a2) (meth)acrylate monomer not containing.   The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  It is unclear if the (a1) and (a2) monomers are open-ended or closed to the inclusion of other materials, therefore claim 1 and dependent claims 2-18 are indefinite {see also claims 3 and 11}. 
Claim 3 recites the limitation "the (a3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 3 will be interpreted as depending from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al. (US 2016/0184189).
Regarding claims 1 and 7-9:  Hagiwara et al. (US ‘189) discloses photocurable resin compositions for teeth [abstract; 0001], wherein Example 2 [Ex. 2; 0110-0114] contains 48 g of urethane dimethacrylate (U-2TH), 12 g of triethylene glycol dimethacrylate (NK-3G), 0.6 g 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (TPO), 33.6 g of methacrylsilane treated silica powder (SO-C1) (0.25 µm diameter), 9.4 g spherical glass powder (7010), and 0.001 g colorant (orange 3G) {corresponding to: 80:20 U-2TH:NK-3G; 58:42 (U-2TH and NK-3G):(SO-C1 and 7010); 0.64 parts TPO per 100 parts (U-2TH and NK-3G), and 0.0017 parts orange 3G per 100 parts (U-2TH and NK-3G) [Ex. 2; 0110-0114].
Regarding claims 2-3 and 11:  Hagiwara et al. (US ‘189) discloses triethylene glycol dimethacrylate and trimethylolpropane trimethacrylate as polymerizable compound (A-2) [0056-0058]; i.e. trimethylolpropane trimethacrylate exchanged for triethylene glycol dimethacrylate as polymerizable compound (A-2) in Ex. 2 [see MPEP 2131.02].
Regarding claim 10:  Hagiwara et al. (US ‘189) discloses a tooth prepared by optical shaping of the composition of Ex. 2, using the conditions of Ex. 1 [Ex. 1-2; 0103-0114].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2016/0184189) as applied to claim 1 above.
Regarding claim 4:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Hagiwara et al. (US ‘189) discloses Example 1 [Ex. 1; 0103-0109] contains 48 g of urethane dimethacrylate (U-2TH), 12 g of triethylene glycol dimethacrylate (NK-3G), 0.6 g 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (TPO), and 33.6 g of methacrylsilane treated silica powder (0.25 µm diameter) {corresponding to: 80:20 U-2TH:NK-3G; 64:36 (U-2TH and NK-3G):silica powder; and 0.64 parts TPO per 100 parts (U-2TH and NK-3G) [Ex. 1; 0103-0109].  Hagiwara et al. (US ‘189) discloses silica powder [0067].
Hagiwara et al. (US ‘189) does not disclose Ex. 1 with a filler consisting of silica powder.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silica powder as the filler, and would have been motivated to do so since Hagiwara et al. (US ‘189) discloses silica powder as filler [0065-0067] {thereby affording the filler of Ex. 2 consisting of 100 wt% SiO2} [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Regarding claim 6:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Hagiwara et al. (US ‘189) discloses an average particle diameter of the filler of 0.01 to 25 µm [0070].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2016/0184189) as applied to claim 1 above, and further in view of Takahashi et al. (9,855,195).
Regarding claim 5:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 1].
Hagiwara et al. (US ‘189) does not disclose the filler having a specific surface area of 10 to 300 m2/g.  However, Takahashi et al. (‘195) discloses dental compositions [abstract] comprising 1-8 µm filler [5:44-53] having a specific surface area of 10 to 300 m2/g [5:54-6:2].  Hagiwara et al. (US ‘189) and Takahashi et al. (‘195) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 1-8 µm filler having a specific surface area of 10 to 300 m2/g, as taught by Takahashi et al. (‘195) in the invention of Hagiwara et al. (US ‘189), and would have been motivated to do so since Takahashi et al. (‘195) suggests that such filler affords excellent mechanical strength and wear resistance [5:44-6:2]. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2016/0184189) as applied to claim 11 above.
Regarding claim 12:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 11]; wherein Hagiwara et al. (US ‘189) discloses Example 1 [Ex. 1; 0103-0109] contains 48 g of urethane dimethacrylate (U-2TH), 12 g of triethylene glycol dimethacrylate (NK-3G), 0.6 g 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (TPO), and 33.6 g of methacrylsilane treated silica powder (0.25 µm diameter) {corresponding to: 80:20 U-2TH:NK-3G; 64:36 (U-2TH and NK-3G):silica powder; and 0.64 parts TPO per 100 parts (U-2TH and NK-3G) [Ex. 1; 0103-0109].  Hagiwara et al. (US ‘189) discloses silica powder [0067].
Hagiwara et al. (US ‘189) does not disclose Ex. 1 with a filler consisting of silica powder.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silica powder as the filler, and would have been motivated to do so since Hagiwara et al. (US ‘189) discloses silica powder as filler [0065-0067] {thereby affording the filler of Ex. 2 consisting of 100 wt% SiO2} [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2016/0184189) as applied to claim 12 above, and further in view of Takahashi et al. (9,855,195).
Regarding claims 13-14:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 12].
Hagiwara et al. (US ‘189) does not disclose the filler having a specific surface area of 10 to 300 m2/g.  However, Takahashi et al. (‘195) discloses dental compositions [abstract] comprising 1-8 µm filler [5:44-53] having a specific surface area of 10 to 300 m2/g [5:54-6:2].  Hagiwara et al. (US ‘189) and Takahashi et al. (‘195) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 1-8 µm filler having a specific surface area of 10 to 300 m2/g, as taught by Takahashi et al. (‘195) in the invention of Hagiwara et al. (US ‘189), and would have been motivated to do so since Takahashi et al. (‘195) suggests that such filler affords excellent mechanical strength and wear resistance [5:44-6:2]. 
Regarding claims 15-17:  Hagiwara et al. (US ‘189) discloses the basic claimed composition [as set forth above with respect to claim 12]; wherein Hagiwara et al. (US ‘189) discloses additives, such as colorants [0085], in an amount of 0.0017 parts (ex. orange 3G) per 100 parts resin (U-2TH and NK-3G) {see above} [Ex. 2; 0110-0114].
Regarding claim 18:  Hagiwara et al. (US ‘189) discloses a tooth prepared by optical shaping of the composition [Ex. 1; 0103-0109].
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3 [note: see the 35 U.S.C. 112(b) rejection of claim 3 above]. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767